DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the applicant’s reply of 6/28/2022, the specification, claims, and drawings were amended. The applicant’s reply of 9/11/2022 provided a complete listing of claims in response to the Notice of Non-Compliant Amendment dated 7/12/2022. Based on the amendments, the objections to the specification and claims and the rejections under 35 U.S.C. 112 included in the previous office action have been withdrawn.
The objection to the drawings based on the subject matter of claim 14 has been withdrawn upon further consideration. One of ordinary skill in the art would understand the corresponding structure without the need for a specific illustration. A two-piece mold in the shape of a lower leg, with one portion slidably connected to the other, is well known in the art. See Vlcek, for example (cited in the previous office action in connection with claim 14).

Drawings
The drawings were received on 6/28/2022. These drawings are unacceptable and have not been entered. The replacement sheet for Figure 1 contains new matter because the specific position of the line dividing the inner mold into the first and second inner molds does not have support in the original disclosure. Accordingly, this line as well as the labeling of the first and second inner molds should be deleted upon resubmission. The opening direction of the inner mold has support in the original disclosure (see paragraph 104) but only in the downward direction. The arrow pointing upward represents a closing direction and should be deleted.
The new sheet containing Figure 4 contains new matter because the specific position of the line dividing the inner mold into the first and second inner molds does not have support in the original disclosure. Also, the original disclosure does not provide support for the shape or location of the positioning member. Accordingly, Figure 4 should not be resubmitted.

The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the partition plate being provided with a positioning member that matches the bottom of the inner shaping mold, and the positioning member being tightly fitted with the inner shaping mold, as recited in claim 12, must be shown or the features canceled from the claim. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
As note above, the drawing amendments of 6/28/2022 were not entered. Accordingly, the amendments to paragraphs 48, 59, and 68 of the specification should be reverted.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: in lines 2-3, “wherein the rubber footwear forming device is” should be replaced with “wherein the rubber injection-molding footwear forming device is” for consistency with line 1 and the preambles of the dependent claims. Appropriate correction is required.

Allowable Subject Matter
Claims 9 and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 9 is directed to a footwear forming device comprising an injection molding machine, a set of forming molds, and a partition plate. The footwear forming device is configured to injection-mold rubber. The set of forming molds comprises an outer combined mold and an inner shaping mold placed in the outer combined mold. A footwear forming space is formed between the outer combined mold and the inner shaping mold. The footwear forming space comprises a footwear sole forming space and a footwear body forming space. The partition plate is insertable between the body forming space and the sole forming space for separating the body forming space from the sole forming space. A footwear body feed channel is provided in the set of forming molds and comprises a feed port in communication with the footwear forming space. A transfer injection channel is provided in the partition plate and comprises an inlet and outlet. When the partition plate is placed between the body forming space and the sole forming space, the inlet is in communication with the feed port, and the outlet is in communication with the body forming space. The outlet is located between the body forming space and the sole forming space and at the bottom of the body forming space.
The combination of US 5,193,240 (“Salpietro”) and US 3,447,251 (“Drexler”) included in the previous office action represents the closest prior art. As discussed in that office action, most of the above-recited features of claim 9 are disclosed by the combination. However, the combination fails to disclose that the outlet is located at the bottom of the body forming space, as now claimed. The outlet of the channel formed in the removable plate 5 of Salpietro is located at the top of the forming space that receives the material 17. See Figures 1-2. Although moving the outlet to the bottom of this space would not interfere with the process step illustrated in Figure 1 of Salpietro, the material in regions 8-10 would prevent such positioning during the process step of Figure 2 where the material 17 is injected. Similarly, if the forming space that the receives the material 18 in Figure 3 is used as the claimed body forming space, then the material in regions 8-10 again prevents the use of an outlet at the bottom of the forming space. Accordingly, the combination of Salpietro and Drexler fails to disclose or suggest an arrangement where the outlet of an injection channel in a partition plate is located at the bottom of a footwear body forming space, as claimed. In fact, making such a modification would interfere with how Salpietro currently functions and, therefore, would not have been obvious to one of ordinary skill in the art. See MPEP 2143.01(V).
Claims 11-13 are allowed based on their dependency from claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
The applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered and are persuasive. Specifically, the examiner agrees that the combination of Salpietro and Drexler fails to disclose all the limitations of claim 9, as amended. Therefore, the rejections under 35 U.S.C. 103 have been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744